The appeal brings for review decree of foreclosure of mortgage.
The mortgagor was a feme sole at the time of the execution *Page 872 
of the notes and mortgage securing the same. She afterwards married C.A. Nelson.
The defense was in effect that the mortgagor was of such unsound mind at the time of the execution of the notes and mortgage as to render her incompetent to contract and be contracted with.
The issue of mental incapacity was presented by the pleadings and voluminous testimony was taken.
The Chancellor found that the mortgagor was mentally competent to contract at the time of the execution and delivery of the notes and mortgage and that the notes were given for a valuable consideration.
We find that the record discloses substantial evidence to support the findings and the decree and we must decline to disturb the same. See Pierce v. Brand Properties, Inc., and authorities there cited. Opinion filed January 5, 1938, and reported 178 So. 168.
The decree is affirmed.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.